Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because numeral 103 (Fig. 1b)  not described. Also, numerals 100 and 101, both refer to a device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magneto-Inductive flow meter including a device for continuous quantitative determination of the degree of filling.
The disclosure is objected to because of the following informalities: Numerals 100 and 101 both refer to  “the device”.  Also, there is no detailed description of the second conductor including the support body formed by the support body with respect to any figure. Only described in the summary without specific components being specifically described. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, Applicant refers to a measuring transducer, however, it is not clear as to what is defined as a transducer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Allenberg et al. (7,712,381) (hereinafter Allenberg) in view of Edvardsson (2007/0090992).
Regarding claims 15 and 26, Allenberg teaches a flowmeter (mass flow measurement apparatus) comprising a device for measuring fill level of a liquid, comprising a measuring tube (1) for guiding the liquid, the measuring tube having a tube wall (5) extending between a first tube opening at one end and a second tube opening at an opposite end (Figs. 1 & 2) and which surrounds a volume, in which the liquid is guided, wherein a tube axis extends between the first tube opening and the second tube opening; a first conductor (patch element 2) extending at least sectionally around the volume in which the liquid is guided, wherein the first conductor is electrically insulated from the volume; a second conductor (patch element 3) extending at least sectionally around the volume in which the liquid is guided, wherein the second conductor is electrically insulated from the first conductor and from the volume (col. 6, lines 40-48), wherein the first conductor extends in parallel with the second conductor (Fig. 4), wherein the first conductor and the second conductor form a waveguide for microwaves (col. 5, lines 62-67 & col. 5, lines 28-30) and a HF circuit for in-coupling a microwave signal into the waveguide and for receiving reflected microwave signals out-coupled from the waveguide (col .5, lines 62-67).  Allenberg does not explicitly teach operating and evaluating circuit adapted to determine a fill level of the liquid in the measuring tube based on received microwave signals. Edvardsson teaches an operating and evaluating circuit adapted to determine a fill level of the liquid in the measuring tube (2) based on received microwave signals (para 0029). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an operating and evaluating circuit to determine fill level of liquid in the measuring tube based on received microwave signals in the device of Allenberg since such fill level determining features are notoriously used in filling fluids in a tank or flowing through a pipe volume.
Claims 16-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Allenberg in view of Edvardsson as applied to claims 15 and 26 above, and further in view of Voigt et al. (2015/0241260) (hereinafter Voigt).
Regarding claim 16, Allenberg in view of Edvardsson teach all the claimed features except for explicitly teaching the tube wall including a metal support body and an electrically insulating lining, wherein the support body surrounds the first conductor, and wherein the first electrical conductor is electrically insulated by the lining from the volume and from the support body. Voigt teaches a support body (2) and an electrically insulating liner (2d).  However, it is within the scope of a skilled individual to provide a metal support with a liner therein with a conductor supported between the support body and the liner since it is known that the liner prevents the metal support body from contamination from the medium flowing therethrough.
Regarding claim 17, the combination of Allenberg in view of Edvardsson and further in view of Voigt teach the support body surrounding the second conductor, and wherein the second electrical conductor is electrically insulated by the lining from the first conductor, from the volume, and from the support body.  
Regarding claim 18, Allenberg in view of Edvardsson and further in view of Voigt teach all the claimed features except for the second conductor including the support body and is formed by the support body. It is within the scope of a skilled individual to design the support body as a second conductor since such an arrangement would reduce the cost of forming a separate support body to receive the conductor therein.
Regarding claim 19, Voigt teaches the tube wall including an electrically insulating tube wall body (liner 2d), wherein the waveguide (measuring tube 2) surrounds the tube wall body and is electrically insulated from the volume by the tube wall body. 
Regarding claims 20 and 21, Allenberg teaches the first conductor and the second conductor including metal strips placed on the tube wall body (Fig. 4).  
Regarding claim 22, Allenberg teaches waveguide extending perpendicularly to the tube axis (Fig. 2, 3).
Regarding claim 23, Allenberg in view of Edvardsson and further in view of Voigt teach all the claimed features but do not explicitly teach the waveguide extending helically around the volume. Designing a helically wound waveguide around the volume is nothing more than an obvious variant in which the microwave energy is transmitted since it would function equally using an alternative form of waveguide arrangement.
Regarding claims 24 and 25, Edvardsson teaches the operating and evaluating circuit is adapted to determine the fill level of the liquid in the measuring tube based on one or more reflected signals out-coupled from the waveguide and wherein the HF circuit is adapted to couple FMCW signals into the waveguide and to out-couple FMCW signals from the waveguide (abstract, para 0029).  
Regarding claim 27, while, the combination of Allenberg and Edvardsson teach all the claimed features except for the measuring transducer including a magneto-inductive measuring transducer, it is nothing more than an obvious matter of using the type of transducer since magneto-inductive is well-known device to measure flow speed and thus, the use of any such known transducer type would have been an obvious matter. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Allenberg in view of Edvardsson as applied to claim 26 above, and further in view of Godager (2020/0309580).
Regarding claim 28, Allenberg in view of Edvardsson  teach all the claimed features except for the operating and evaluating circuit determining electric or dielectric properties of the liquid based on signals out- coupled from the waveguide, and to take into consideration such properties for determining flow velocity of the liquid. Godager teaches an electromagnetic flowmeter that is used to determine dielectric property of the fluid (para 0155-0159). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Godager of determining the dielectric properties of the fluid in order to combine the values in the flow velocity determination since such a determination would provide reliable information of flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eriksson (2021/02185527) teaches determining dielectric properties of a fluid in fill level in a tank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            11/21/2022